UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4185


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES W. BAILEY, JR., a/k/a James W. “Bill” Bailey, Jr.,

                Defendant - Appellant.



                            No. 13-4342


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES W. BAILEY, JR., a/k/a James W. “Bill” Bailey, Jr.,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:11-cr-00010-MR-DLH-1)


Submitted:   November 26, 2013            Decided:   December 23, 2013


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Mark R. Sigmon, GRAEBE HANNA & SULLIVAN, PLLC, Raleigh, North
Carolina, for Appellant.      Anne M. Tompkins, United States
Attorney, Amy E. Ray, Richard Edwards, Assistant United States
Attorneys, Asheville, North Carolina; Mythili Raman, Acting
Assistant Attorney General, Denis J. McInerney, Acting Deputy
Assistant Attorney General, Richard A. Friedman, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               James W. Bailey, Jr., appeals the 384-month sentence

imposed by the district court.                      Bailey pled guilty, pursuant to

a written plea agreement, to securities fraud, mail fraud, and

filing    a    false    tax    return.          After    Bailey      pled   guilty,   both

parties       approached      the    district        court   with     a   corrected   plea

agreement.        The    district          court      accepted      the   corrected   plea

agreement after a comprehensive hearing by a magistrate judge

pursuant to Fed. R. Crim. P. 11.                        On appeal, Bailey contends

that the district court erred when it accepted the corrected

plea agreement because the agreement’s new provisions were not

supported by independent consideration.                      We affirm.

               Bailey    did        not     object      to    the     district    court's

acceptance of the corrected plea agreement.                         Quite the opposite,

Bailey personally confirmed that the corrected plea agreement

accurately reflected the intent of the parties at the time that

the original plea was entered.                       Therefore, our review is for

plain error.           See United States v. Olano, 507 U.S. 725, 732

(1993).        To establish plain error, Bailey must show (1) there

was error, (2) the error was plain, and (3) the error affected

his substantial rights.                   Id.   Even if these requirements are

met, we will notice the error only if it “seriously affects the

fairness,        integrity          or      public       reputation         of   judicial



                                                3
proceedings.”         Id.     (internal quotation marks and alteration

omitted).

               We conclude that the district court validly accepted a

reformation of the original plea agreement.                            “Reformation is

available      when   the    parties,     having        reached   an    agreement     and

having then attempted to reduce it to writing, fail to express

it correctly in the writing.”                 27 Samuel Williston & Richard A.

Lord, A Treatise on the Law of Contracts § 70:21 (4th ed. 2003).

Both the Government and Bailey agreed before the district court

that    the     corrected     plea     agreement        accurately      reflected     the

bargain that they had initially struck.                     Therefore, we conclude

that     the    district     court      did       not   commit    error,      plain    or

otherwise, when it accepted the corrected plea agreement based

on Bailey’s representations.

               Accordingly,       we   affirm     the     district     court’s   amended

judgment.       We dispense with oral argument because the facts and

legal    contentions        are   adequately        presented     in    the   materials

before    this    court     and    argument       would    not   aid    the   decisional

process.



                                                                                 AFFIRMED




                                              4